DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 9, the limitation ”a free layer” renders the claim indefinite because the antecedent basis is unclear as to whether “a free layer” refers to a new free layer.  Applicant’s specification on Paragraph 0014 describes only one free layer but  claim 1 discloses two “a free layer”. Correction is requested.
Claims 2-8 are also rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over O Brien et al (US Publication No. 2019/0304523) in view of Ku et al (US Publication No. 2020/0035908).
Regarding claim 1, O Brien discloses a semiconductor device, comprising: a substrate having a magnetic tunneling junction (MTJ) region and a logic region Fig 10; a magnetic tunneling junction (MTJ) Fig 10, 210 on the MTJ region, wherein a top view of the MTJ comprises a circle Fig 2C and the MTJ comprises: a bottom electrode Fig 10, 201; a fixed layer Fig 10, 216; a free layer Fig 10, 212; a capping layer Fig 10, 214; a free layer Fig 10, 212; and a top electrode Fig 10, 220; and a first metal interconnection Fig 10, 1028 on the MTJ,  wherein a top view of the first metal interconnection comprises overlapping the circle Fig 10. O Brien discloses all the limitations except for the shape of the metal interconnect. 
Whereas Ku discloses wherein a top view of the first metal interconnection comprises a flat oval Fig 2B. O Brien and Ku are analogous art because they are directed to MTJ and one of ordinary skill in the art would have had a reasonable expectation of success to modify O Brien because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the metal interconnect since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 2, Ku discloses wherein the flat oval comprises: a first tangent line extending along a first direction; and a second tangent line extending along the first direction, wherein the first tangent line and the second tangent line are in parallel Fig 2B.

	Regarding claim 4, O Brien and Ku discloses all the limitations except for the ratio. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 5, Ku discloses wherein the first direction is orthogonal to the second direction Fig 2B.
Regarding claim 7, Ku discloses further comprising: a second metal interconnection on the logic region, wherein a top view of the second metal interconnection comprises a quadrilateral Fig 2B.
Regarding claim 8, Ku discloses wherein the first metal interconnection and the second metal interconnection are on a same level Fig 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811